Exhibit 10.15


Agreement
for
Exploration, Production and Strategic Services
between
Index Oil and Gas, Inc.
and
ConRon Consulting Inc.


On the 1st day of February 2008, Index Oil and Gas, Inc (the “Company” or
“Client”) and ConRon Consulting Inc (the “Contractor”) agree that the Contractor
will supply exploration, production and strategic business services as may be
requested by the Company for a fee of $2000 per day, to a maximum of 10 working
days equivalent per calendar month. The Contractor agrees to be subject to the
attached (Exhibit A) confidentiality agreement. Additional time worked will be
invoiced based on $250 per hour.  This service can begin upon execution of this
agreement.


Services will include but not be limited to:


1.  
Managing the Company’s existing contract with Moyes & Co.



2.  
Advising the Company on merger and acquisition opportunities, present both by
Moyes & Co, the Company or the Contractor.



3.  
Preparing presentation material including technical and financial information.



4.  
Advising the Board of Directors of the Company.



5.  
Undertaking technical and commercial reviews of forward opportunities as
requested by the Company.



6.  
Acting as Senior Vice President of Exploration and Production both internally
within the Company and for the external community.



The term of the contract will have an initial period of four (4) months from the
date of this agreement (“Initial Term”) and; may be extended by mutual written
agreement by both parties for a further term of three (3) months (the “Second
Term”), which may be terminated by written notice of ten (10) days in either
term.


In addition to the base monthly retainer, the Company will grant to the
Contractor 75,000 (seventy five thousand) shares of stock in the Company. The
stock will be awarded 4/7 (42,857) after 4 months, plus 3/7 (32,143) after 7
months. The award of stock associated with the provision of services for the
Second Term is subject to the agreement being extended beyond the Initial Term
for a further 3 months. The stock will be tradable on the first date that the
Company registers the stock (although the Company has no obligation to register
the stock), or under the prevailing conditions of Rule 144, whichever occurs
first.


The Initial Term will end on 31st May 2008.


Success Fee:


Contractor will be assigned a Success Fee comprising:


(i)  
Stock Options to purchase up to 200,000 (two hundred thousand) shares of common
stock of the Company (or its successor) (the “Options”), which Options shall be
granted at closing of the Company acquiring a working interest or other
beneficial ownership in any opportunity identified by or evaluated by the
Contractor on behalf of the Company during the term of this Agreement and
associated with the Moyes Contract (see note 1 above) (the “Transaction”).  The
Company shall make its best endeavors to seek the approval of the Options by the
Board, and if required the Shareholders, on the date of the approval of the
Transaction. The Options shall vest on the closing date of the Transaction and
shall have a strike price set 10% above the closing market on the day the
Transaction closes. This provision for a Success Fee on any closed Transaction
with an entity or an asset identified in writing by Contractor for granting of
Options shall remain valid for eighteen (18) months after termination of this
agreement.

 
 
 
 
1

--------------------------------------------------------------------------------


 
 

 
If the Options are not approved by the Board or Shareholders, the Company will
grant to the Contractor or the Contractor’s assignee the equivalent value in
Company stock as calculated under the Black Scholes method.


(ii)  
Options in the Company or its’ successor, with an aggregate strike price of 3.5%
(Three and One Half Percent) of the full purchase price attributed to the entity
and or asset acquired, at closing, of the Company’s acquired working interest or
other beneficial ownership in any opportunity identified solely by or evaluated
by Contractor. For the avoidance of doubt this opportunity must be outwith those
defined in Exhibit B or any opportunity that appears on the Moyes Twice Monthly
Progress Report (as such term is defined in the Company’s contract with Moyes &
Co.). The Company shall use its best endeavors to seek the approval of the
Options by the Board, and if required the Shareholders, on the date of the
approval of the acquisition. The Options shall shall vest on the closing date of
the Transaction and shall have a strike price set 10% above the closing market
price on the day the Transaction closes. This provision for a Success Fee on any
closed Transaction with an entity or an asset identified in writing, by Advisor
for granting of Options shall remain valid for eighteen (18) months after
termination of this agreement.



If the Options are not approved by the Board or Shareholders, the Company will
grant to the Contractor or the Contractor’s assignee the equivalent value in
Company stock as calculated under the Black Scholes method.




Termination:


After the Initial Term, either party may terminate the engagement hereunder at
any time without cause by giving the other party ten days prior written notice
and before the scheduled termination date, the end of such period being the
effective date of termination hereunder.


If the Company terminates this agreement for its convenience, the provisions
hereof relating to compensation, confidentiality, reimbursement of expenses
incurred as part of normal duties and agreed by the Company prior to the
effective date of the termination shall survive any such termination.  If the
Company terminates this agreement for the Contractor's default or if the
Contractor terminates this agreement, the provisions hereof relating to
compensation, confidentiality, reimbursement of expenses incurred prior to the
effective date of the termination, but excluding future professional fees under
the Initial Term, shall survive any such termination.






Disputes will be addressed using Texas Law.



                   
Signature: /s/   Lyndon West
   
Signature:  /s/ Ron Bain
 
Lyndon West
   
Ron Bain
  Chief Executive Officer     President  
Index Oil and Gas Inc 
   
ConRon Consulting Inc
  Suite 440      9406 Fenchurch Drive   10,000 Memorial Drive      Houston,
Texas 77379   Spring, Texas 77379     Phone: 281 655 8052   Phone: 713 683 0800 
                 


                 
2

--------------------------------------------------------------------------------


                                                                          
                                                                                               
 
                                                                                    


Agreement
for
Exploration, Production and Strategic Services
between
Index Oil and Gas Inc.
and
ConRon Consulting Inc.
Addendum #1




On the 1st day of June 2008, Index Oil and Gas Inc (the “Company” or “Client”)
and ConRon Consulting Inc (the “Contractor”) agree to the following amendments
to their agreement dated 1st February 2008 in that the Contractor will supply
exploration, production and strategic business services as may be requested by
the Company for a fee of $2000 per day, for the first 10 working days equivalent
supplied per month. Additional days will be supplied at a fee of $1500 per
working day equivalent supplied per month.


In addition the Contractor will receive 715 Index common stock for each day at
the rate of $2000 per day and 1250 Index common stock for each day at the rate
of $1500 per day.  The price per share will be calculated at the end of June
2008 (close market price on last working day) and thereafter at three monthly
intervals on the closing working day of the period.


These terms supersede the originally agreement, specifically the Second Term.


The Contractor agrees to be subject to the attached (Exhibit A) confidentiality
agreement.


Services will include but not be limited to:


1.  
Managing the Company’s existing contract with Moyes & Co.



2.  
Advising the Company on merger and acquisition opportunities, presented both by
Moyes & Co, the Company or the Contractor.



3.  
Preparing presentation material including technical and financial information.



4.  
Advising the Board of Directors of the Company.



5.  
Undertaking technical and commercial reviews of forward opportunities as
requested by the Company.



7.  
Acting as Senior Vice President of Exploration and Production both internally
within the Company and for the external community.





Success Fee:


Contractor will be assigned a Success Fee comprising:


(i)  
Stock Options to purchase up to 200,000 (two hundred thousand) shares of common
stock of the Company (or its successor) (the “Options”), which Options shall be
granted at closing of the Company acquiring a working interest or other
beneficial ownership in any opportunity identified by or evaluated by the
Contractor on behalf of the Company during the term of this Agreement and
associated with the Moyes Contract (see note 1 above) (the “Transaction”).  The
Company shall make its best endeavors to seek the approval of the Options by the
Board, and if required the Shareholders, on the date of the approval of the
Transaction. The Options shall vest on the closing date of the Transaction and
shall have a strike price set 10% above the closing market on the day the
Transaction closes. This provision for a Success Fee on any closed Transaction
with an entity or an asset identified in writing by Contractor for granting of
Options shall remain valid for eighteen (18) months after termination of this
agreement.

 
 
 
3

--------------------------------------------------------------------------------



 
If the Options are not approved by the Board or Shareholders, the Company will
grant to the Contractor or the Contractor’s assignee the equivalent value in
Company stock as calculated under the Black Scholes method.


(ii)  
Options in the Company or its’ successor, with an aggregate strike price of 3.5%
(Three and One Half Percent) of the full purchase price attributed to the entity
and or asset acquired, at closing, of the Company’s acquired working interest or
other beneficial ownership in any opportunity identified solely by or evaluated
by Contractor. For the avoidance of doubt this opportunity must be outwith those
defined in Exhibit B or any opportunity that appears on the Moyes Twice Monthly
Progress Report (as such term is defined in the Company’s contract with Moyes &
Co.). The Company shall use its best endeavors to seek the approval of the
Options by the Board, and if required the Shareholders, on the date of the
approval of the acquisition. The Options shall vest on the closing date of the
Transaction and shall have a strike price set 10% above the closing market price
on the day the Transaction closes. This provision for a Success Fee on any
closed Transaction with an entity or an asset identified in writing, by Advisor
for granting of Options shall remain valid for eighteen (18) months after
termination of this agreement.



If the Options are not approved by the Board or Shareholders for any transaction
closed on or before 30th September 2008, the Company will grant to the
Contractor or the Contractor’s assignee the equivalent value in Company stock as
calculated under the Black Scholes method at closing of any transaction for the
stock options which would have been awarded under the paragraph above.




Term:


The term of the contract will have an initial period of twelve (12) months from
the date of this agreement. This period supersedes the originally agreement,
specifically the Second Term.


Termination:


Either party may terminate the engagement hereunder at any time without cause by
giving the other party ten days prior written notice and before the scheduled
termination date, the end of such period being the effective date of termination
hereunder.  Should either party terminate the agreement any accrued stock will
be paid upto that date (date of termination). The stock will be tradable on the
first date that the Company registers the stock (although the Company has no
obligation to register the stock), or under the prevailing conditions of Rule
144, whichever occurs first.


If the Company terminates this agreement for its convenience, the provisions
hereof relating to compensation, confidentiality, reimbursement of expenses
incurred as part of normal duties and agreed by the Company prior to the
effective date of the termination shall survive any such termination.  If the
Company terminates this agreement for the Contractor's default or if the
Contractor terminates this agreement, the provisions hereof relating to
compensation, confidentiality, reimbursement of expenses incurred prior to the
effective date of the termination, but excluding future professional fees under
the Initial Term, shall survive any such termination.






Disputes will be addressed using Texas Law.
 



                   
Signature: /s/   Lyndon West
   
Signature:  /s/ Ron Bain
 
Lyndon West
   
Ron Bain
  Chief Executive Officer     President  
Index Oil and Gas Inc 
   
ConRon Consulting Inc
  Suite 440      9406 Fenchurch Drive   10,000 Memorial Drive      Houston,
Texas 77379   Spring, Texas 77379     Phone: 281 655 8052   Phone: 713 683 0800 
                 




4

--------------------------------------------------------------------------------


Agreement
for
Exploration, Production and Strategic Services
between
Index Oil and Gas Inc.
and
ConRon Consulting Inc.
Addendum #2




On the 1st day of July 2008, Index Oil and Gas Inc (the “Company” or “Client”)
and ConRon Consulting Inc (the “Contractor”) agree to the following amendments
to their agreement dated 1st February 2008


To act as Chief Operating Officer both internally within the Company and for the
external community.





                   
Signature: /s/   Lyndon West
   
Signature:  /s/ Ron Bain
 
Lyndon West
   
Ron Bain
  Chief Executive Officer     President  
Index Oil and Gas Inc 
   
ConRon Consulting Inc
  Suite 440      9406 Fenchurch Drive   10,000 Memorial Drive      Houston,
Texas 77379   Spring, Texas 77379     Phone: 281 655 8052   Phone: 713 683 0800 
                 


 
 
 
5

--------------------------------------------------------------------------------



 


EXHIBIT A – CONFIDENTIALITY AGREEMENT


THIS AGREEMENT (hereinafter referred to as the "Agreement"),is made this First
day of February, 2008 (“Effective Date”), by and between Index Oil and Gas,
Inc.,  (hereinafter referred to as the "Disclosing Party") a corporation
existing under the laws of Nevada with its registered office at 711 S. Carson
Street, Carson City, Nevada, U.S.A. 89701 (“IOGI”) and ConRon Consulting., Inc.,
(hereinafter referred to as the "Receiving Party") a corporation existing under
the laws of Texas with its registered office at 9406 Fenchurch Drive., Spring,
Texas 77379 (“Contractor”).  IOGI and Consultant may also be referred to herein
individually as a “Party” and together as the “Parties.”


1.
In connection with the evaluation and preparation of a report based on certain
confidential plans and documents held by the Disclosing Party relating to the
acquisition of oil and gas assets/corporations in the USA, (hereinafter referred
to as the "Plans"), the Disclosing Party is willing, in accordance with the
terms and conditions of this Agreement, to disclose (either through itself or
its representatives ) to the Receiving Party (or its representatives) certain
confidential information,  on a nonexclusive basis, relating to the Plans which
includes, but is not necessarily limited to, geological and geophysical data,
maps, models and interpretations and commercial, contractual and financial
information, as more fully described in Exhibit "A" attached hereto and made a
part hereof (hereinafter referred to as the "Confidential Information").



2.
In consideration of the disclosure referred to in Paragraph 1 hereof, the
Receiving Party agrees that the Confidential Information shall be kept strictly
confidential and shall not be sold, traded, published or otherwise disclosed to
anyone in any manner whatsoever, including by means of photocopy, reproduction
or electronic media, without the Disclosing Party's prior written consent,
except as provided in this Agreement.



3.
The Receiving Party may disclose the Confidential Information without the
Disclosing Party's prior written consent only to the extent such information:



 
(a)
is already known to the Receiving Party as of the date of disclosure hereunder;



 
 
(b)
is already in possession of the public or becomes available to the public other
than through the act or omission of the Receiving Party or of any other person
to whom Confidential Information is disclosed pursuant to this Agreement;



 
 
(c)
is required to be disclosed under applicable law, stock exchange regulations or
by a governmental order, decree, regulation or rule (provided that the Receiving
Party shall make all reasonable efforts to give prompt written notice to the
Disclosing Party prior to such disclosure);



 
 
(d)
is acquired independently from a third party that represents that it has the
right to disseminate such information at the time it is acquired by the
Receiving Party; or



 
(e)
is developed by the Receiving Party independently of the Confidential
Information received from the Disclosing Party.



 
4.
The Receiving Party may disclose the Confidential Information without the
Disclosing Party's prior written consent to an Affiliated Company (as
hereinafter defined), provided that the Receiving Party guarantees the adherence
of such Affiliated Company to the terms of this Agreement. "Affiliated Company"
shall mean any company or legal entity which controls, or is controlled by, or
which is controlled by an entity which controls, a Party.  "Control" means the
ownership directly or indirectly of more than fifty (50) percent of the voting
rights in a company or other legal entity.

 
 
 
6

--------------------------------------------------------------------------------


 

 
 
5.
The Receiving Party shall be entitled to disclose the Confidential Information
without the Disclosing Party's prior written consent to such of the following
persons to the extent that they have a clear need to know in order to evaluate
the Area:



 
(a)
employees, officers and directors of the Receiving Party;



 
(b)
employees, officers and directors of an Affiliated Company;



 
(c)
any consultant or agent retained by the Receiving Party or its Affiliated
Company; or



 
(d)
any bank or other financial institution  or entity funding or proposing to fund
the Receiving Party's participation in the Area, including any  consultant
retained by such bank or other financial institution or entity.



Prior to making any such disclosures to persons under subparagraphs (c) and (d)
above, however, the Receiving Party shall obtain an undertaking of
confidentiality, enforceable by both the Disclosing Party and the Receiving
Party, substantially in the same form and content as this Agreement, from each
such person; provided, however, that in the case of outside legal counsel, the
Receiving Party shall only be required to procure that such legal counsel is
bound by an obligation of confidentiality.


 
6.
The Receiving Party and its Affiliated Companies, if any, shall only use or
permit the use of the Confidential Information disclosed under this Agreement to
evaluate the Plans in connection with the acquisition advice to Client.



 
7.
The Receiving Party shall be responsible for ensuring that all persons to whom
the Confidential Information is disclosed under this Agreement shall keep such
information confidential and shall not disclose or divulge the same to any
unauthorized person. Neither Party shall be liable in an action initiated by one
against the other for special, indirect or consequential damages resulting from
or arising out of this Agreement, including, without limitation, loss of profit
or business interruptions, however same may be caused.



 
8.
The Receiving Party shall acquire no proprietary interest in or right to the
Confidential Information, and the Disclosing Party may demand the return thereof
at any time upon giving written notice to the Receiving Party.  Within thirty
(30) days of receipt of such notice, the Receiving Party shall return all of the
original Confidential Information and shall destroy or cause to be destroyed all
copies and reproductions ( in whatever form, including but not limited to,
electronic media) in its possession and in the possession of persons to whom it
was disclosed pursuant to this Agreement .



 
9.
Unless earlier terminated the confidentiality obligations and limitations on use
set forth in this Agreement shall terminate on the later of one year after the
date of this Agreement or the date on which disclosure is no longer restricted
either under the law applicable in the Area or under the terms of the
concession, license, contract or permit currently covering the Area.



 
10.
The Disclosing Party hereby represents and warrants that it has the right and
authority to disclose the Confidential Information to the Receiving Party (or
its representatives). THE DISCLOSING PARTY, HOWEVER, MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AS TO THE QUALITY, ACCURACY AND COMPLETENESS OF
THE CONFIDENTIAL INFORMATION DISCLOSED HEREUNDER, AND THE RECEIVING PARTY (ON
BEHALF OF ITSELF AND ITS REPRESENTATIVES) EXPRESSLY ACKNOWLEDGES THE INHERENT
RISK OF ERROR IN THE ACQUISITION, PROCESSING AND INTERPRETATION OF GEOLOGICAL
AND GEOPHYSICAL DATA.  THE DISCLOSING PARTY, ITS AFFILIATED COMPANIES, THEIR
OFFICERS, DIRECTORS AND EMPLOYEES SHALL HAVE NO LIABILITY WHATSOEVER WITH
RESPECT TO THE USE OF OR RELIANCE UPON THE CONFIDENTIAL INFORMATION BY THE
RECEIVING PARTY (OR ITS REPRESENTATIVES).

 
 
 
 
7

--------------------------------------------------------------------------------


 

 
 
11.
(a)
This Agreement shall be governed by and interpreted in accordance with the
substantive law of  the State of Texas.

 
 
(b)
Any dispute arising out of or relating to this Agreement, including any question
regarding its existence, validity or termination, which cannot be amicably
resolved by the Parties, shall be settled before a sole arbitrator in accordance
with the Arbitration Rules of the American Arbitration Association in Dallas,
Texas.  The resulting arbitral award shall be final and binding without right of
appeal, and judgment upon such award may be entered in any court having
jurisdiction thereof.  A dispute shall be deemed to have arisen when either
Party notifies the other Party in writing to that effect.



 
12.
Unless otherwise expressly stated in writing, any prior or future proposals or
offers made in the course of the Parties' discussions are implicitly subject to
all necessary management and government approvals and may be withdrawn by either
for any reason or for no reason at any time.  Nothing contained herein is
intended to confer upon the Receiving Party any right whatsoever to the
Disclosing Party's interest in the Area.



 
13.
No amendments, changes or modifications to this Agreement shall be valid except
if the same are in writing and signed by a duly authorized representative of
each of the Parties hereto.



 
14.
This Agreement comprises the full and complete agreement of the Parties hereto
with respect to the disclosure of the Confidential Information and supersedes
and cancels all prior communications, understandings and agreements between the
Parties hereto relating to the Confidential Information, whether written or
oral, expressed or implied.



 
15.
The Receiving Party may only assign this Agreement to an Affiliated Company;
provided, however, the Receiving Party shall remain liable for all obligations,
whether expressed or implied, under this Agreement.  Without limiting the
foregoing, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns.



IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
caused this Agreement to be executed on the date first written above.


DISCLOSING
PARTY                                                                                                           RECEIVING
PARTY




By:__________________________                                                                                     By:________________________________


Printed Name:
_________________                                                                                     Printed
Name:________________________


Title:
_________________________                                                                                     Title:______________________________
 
 
8

--------------------------------------------------------------------------------


 
 
 
 
Exhibit B: Client Opportunities


1. Century Petroleum
2. GB Petroleum Ltd.
3. Unicorp Inc.




 
EXHIBIT C - INDEMNIFICATION AND OTHER TERMS
 


1.  
Index Oil and Gas Inc (the “Client”)  indemnifies ConRon Consulting Inc. and its
officers, directors, employees and principals (“Indemnified Persons”) against
any claim, action, damage, loss, liability, cost, charge, expense, or payment
(including, but not limited to, legal costs and expenses and professional
consultant’s fees on a full indemnity basis) which the Indemnified Person may
pay, suffer, incur or become liable for to any third party arising out of or as
a consequence, whether directly or indirectly of:



a.
the use and disclosure of information provided by the Client as specifically
authorized by the Client; or



 
b.
the performance of the obligations of ConRon Consulting Inc. under this
Agreement  other than as a result of the negligence, fraud, or breach of
contract by an Indemnified Person.



2.  
The Client must pay all costs and expenses of the Indemnified Persons in
relation to the enforcement, protection or exercise of any rights under the
indemnity under clause 1 to which they are entitled, including, but not limited
to, the legal costs and expenses and professional consultant’s fees for any of
the above on a full indemnity basis.



3.  
The Client agrees that in the settlement of any claim, lawsuit, action or other
proceedings against the Client in respect of which an Indemnified Person also
has joint or several liability or potential liability, the Client will use all
reasonable endeavors to ensure that any settlement of such claim includes a
release of the corresponding liability of the Indemnified Person in respect of
that claim.



4.  
This Agreement may not be amended, modified or terminated except in writing
signed by all parties hereto.



5.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.  The parties hereto irrevocably submit to the jurisdiction
and venue of any court of the State of Texas and waive any and all objections to
jurisdiction and venue that it or he may have.



6.  
The Client agrees that ConRon Consulting. has the right to describe its services
hereunder in materials that it provides to clients and prospective clients and
in advertisements in financial and other newspapers and journals at its own
expense, provided that ConRon Consulting will submit a copy of such materials or
advertisements to the Client and its counsel and any use of such materials or
advertisements will be subject to the prior approval of the form and substance
of the materials or advertisements by the Company and its counsel.



7.  
In the event ConRon Consulting institutes a lawsuit against the Client for a
claim arising out of or to specifically enforce this Agreement, and ConRon
Consulting prevails in such lawsuit, the Client shall pay the reasonable
attorneys’ fees incurred by ConRon Consulting in connection with such lawsuit.



8.  
This Agreement embodies the entire agreement and understanding of the parties
hereto in respect of the subject contained herein and supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, but this
Agreement shall not be assigned by any of the parties hereto without the prior
written consent of the other party.  In the event any provisions hereof shall be
modified or held ineffective by any Court in any respect, such adjudication
shall not invalidate or render ineffective the balance of the provisions hereof.



Executed this 1st Day of February , 2008


Name:________________________________


Title:________________________________
Date:______________________________

 
 
10